VERNON R. PEDERSON, Surrogate Justice,
dissenting.
I read the majority opinion as confirming the existence of ambiguity and confusion in the language used by the legislature in the election laws, thus requiring judicial construction. Language construction by the courts, in cases such as this, without the benefit of any meaningful legislative history, should be guided by a desire to avoid any possibility of unjustified disenfranchisement of voters. The precedent afforded by previous cases decided by this court, under different statutory language, should be disregarded when it results in depriving voters of their right to participate in democracy through no fault of their own.
I would reverse the judgment.